OPINION OF THE COURT
Birns, J.
The defendant was convicted by a jury of attempted rape in the first degree and sentenced to a term of 5 to 15 years. On this appeal, we are confronted by two claims of the defendant. As outlined in the dissenting opinion, they are: First, that the defendant’s constitutional rights were violated when he was cross-examined concerning his failure, at the time of his arrest, to give the police the exculpatory account to which he testified at trial. Second, that the defendant’s right to a fair trial was gravely impaired when he was cross-examined concerning the events underlying a previous arrest in a manner "painstakingly” calculated to persuade the jury that he was predisposed to commit the same kind of crime with which he was charged.
We disagree with the reasons expressed in the dissenting opinion which would accept these claims of the defendant, reverse the conviction herein and order a new trial. We would affirm the conviction for the reasons which follow.
On May 13, 1975, at about 6:25 a.m., Gladys Ramos left her home and walked one and one-half blocks to a garage on River Avenue where she kept her car parked. Inside the garage, she was confronted by a man pointing a gun at her. When she screamed, the man grabbed her by the neck and started choking her, during which period she kept screaming. Ultimately, she felt a blow to the side of her head and became unconscious. When she regained consciousness, police officers were standing over her and she was lying in the back of the garage with her dress and slip pushed up to her chest and her pantyhose and panties down to her knees exposing her lower torso. Ms. Ramos’ identification of the defendant at trial was at first somewhat uncertain, but she then stated, "The gentleman that’s sitting there is the face that I still keep seeing. I cannot forget that face.”
Victor Rodriguez resided in a fourth floor apartment with windows facing Ms. Ramos’ garage. At the time and date with *366which we are concerned, Mr. Rodriguez heard a woman’s screams, looked out the window to see what was happening, saw that the garage door was open, and realized the screams were coming from the garage. He left his window for 30 seconds to tell his brother-in-law, who lived down the hall, to call the police. Returning to his window, Mr. Rodriguez saw, "a man’s hand, a black hand” closing the garage door from the inside. He remained at the window and watched the closed garage door until the police arrived minutes later. When the police opened the door, the defendant emerged and was taken into custody.
Since there was no other exit from the garage, it follows that whoever was found in the garage when the police came is the same person who closed the door from the inside. Moreover, the circumstances of this case lead to no other conclusion but that whoever closed the door from the inside is the one who attacked Ms. Ramos. When the police arrived and opened the garage door, the defendant was seen standing with gun drawn, a short distance from Ms. Ramos. The defendant at that time identified himself as a police officer. He was arrested, transported in a police car to a police precinct and two hours later, after being given the Miranda warnings, was questioned by his supervisor, Captain Lucas, a friend for 36 years, to whom he made a brief inculpatory statement.
Defendant Bowen, who was indeed a Housing Authority Patrolman for over eight years, testified he called his supervising officer prior to six o’clock that morning and asked for time off to straighten out a few problems. He armed himself with a gun, extra ammunition, a blackjack and bayonet, and wandered, without any particular destination, across the 155th Street Bridge into The Bronx. He testified that he heard Ms. Ramos’ screams and ran a distance of one and one-half blocks toward the screams. This took somewhat less than 30 seconds. The defendant testified he found Ms. Ramos’ garage door open about four feet and ducked inside without drawing any of the many weapons he carried. He conceded this was not good police procedure. Upon entering the garage, the defendant claimed he was immediately struck in the face and neck, and stunned, by an unknown assailant. The defendant then heard the garage door closing. Several minutes later, the police arrived and told him to throw out his gun.
Viewing the evidence up to this point, it is notable that defendant’s story contradicts both the testimony of Ms. Ramos *367who positively identified him as her attacker, and also that of Mr. Rodriguez who told of his observations. Thus, in order for defendant’s testimony to be true, Ms. Ramos would have to be mistaken or lying about her identification of the defendant as the man who attacked her at close range. Mr. Rodriguez would have to be not only mistaken about having been away from his window a brief 30 seconds, but he would have had to be lying about "a man’s hand, a black hand” closing the door from the inside and about not thereafter leaving the window until the police came. We find nothing in the record to support such a possibility. Issues of credibility are primarily for the jury, and here, not surprisingly, the jury accepted the testimony of Ms. Ramos and Mr. Rodriguez. There is no basis to speculate here, as does our dissenting colleague, whether the jury accepted as "letter perfect” the testimony of Mr. Rodriguez, as a background for our consideration whether there was constitutional error warranting reversal, and this is certainly not a case where the verdict is against the weight of the evidence (cf. People v Yanik, 63 AD2d 574).
Defendant’s testimony was that he was a Housing Police Officer who came to Ms. Ramos’ rescue and was then himself the victim of an assault by a phantom assailant. When the police arrived, beyond identifying himself as a police officer, the defendant did not report that his actions were in the line of duty (Matter of Washington v New York City Housing Auth., 31 AD2d 700, affd 24 NY2d 912; Burns v City of New York, 6 AD2d 30, 33-34; Public Housing Law, § 402, subd 5; CPL 1.20, subd 34, par [e]), in attempting to aid the victim of a possible crime, as he testified on the witness stand, or the fact that he, a police officer, had been assaulted. Hence, his silence where there was a duty to speak invited cross-examination. The District Attorney thus attempted to impeach defendant’s testimony which was apparently tailored after the fact to explain how he, the defendant, was caught standing flagrante delicto near Ms. Ramos’ half-naked body.
Questions directed to these areas were asked by the District Attorney without objection by defense counsel. Nevertheless, the defendant claims that his right to a fair trial was violated when the court permitted the District Attorney to question him about the exercise of his constitutional right to remain silent after his arrest. In view of this claim, we shall explore the propriety of this aspect of the cross-examination (People v McLucas, 15 NY2d 167, 172; People v Kelly, 12 NY2d 248, *368250; People v Jones, 32 AD2d 1069, 1070, affd 27 NY2d 501; CPL 470.15, subd 6, par [a]).1
In 1974, our Court of Appeals decided People v Rothschild (35 NY2d 355). In that case, the defendant, a police officer, was convicted of grand larceny and attempted grand larceny, both by extortion. The defendant in that case contended that the complaining witness was attempting to bribe him, and that he, the defendant, had agreed to accept money from the complaining witness in order to later arrest him for bribery. The prosecutor in that case impeached the defendant by asking whether he had told his superior officers or anyone after his arrest, that he was attempting to get the complaining witness on a charge of bribery. An objection to the inquiry was overruled, and the Court of Appeals held this was proper.
While recognizing the general rule that the silence of a defendant, after arrest, cannot be used against him on the prosecution’s direct case (People v Rothschild, supra, p 359), the court held that defendant’s silence could be used for purpose of cross-examination "when such silence is patently inconsistent with the defense asserted, and there is a patent obligation to speak” (supra, p 360). The linchpin of this decision was defendant’s status as a police officer.
"The natural consequences of his status as a law enforcement officer would require him to promptly report any bribe or attempted bribe to his superiors, and certainly protest and reveal such an alleged scheme after his arrest to them, and to his fellow officers as well.” (Rothschild, supra, pp 360-361.)
In 1976 the United States Supreme Court decided Doyle v Ohio (426 US 610). In that case, the defendant, who was not a police officer, had remained silent after Miranda warnings, gave an exculpatory story at trial, and then was cross-examined about his silence. The court held that while it is true that Miranda warnings contain no express assurance that silence will carry no penalty, such assurance is implicit to any person who receives the warnings (supra, p 618). The court went on to hold that the use for impeachment purposes of a defendant’s silence, at the time of his arrest and after receiving Miranda warnings, violated the due process clause of the *369Fourteenth Amendment (supra, p 619). However, the Supreme Court recognized that the State may wish to claim that the use, in the circumstances of that case, might have been harmless error, and therefore remanded the case to the State court for further proceedings.
We are not convinced, as is our dissenting brother, that Doyle v Ohio (426 US 610, supra) overruled our Court of Appeals’ decision in People v Rothschild (35 NY2d 355, supra). Until the Court of Appeals holds that Rothschild is no longer the law in this State, or the Supreme Court makes a similar ruling in a case involving a police officer (or another type of public officer who is under a duty to speak), we are bound by the ruling in Rothschild. We therefore hold that the prosecution’s use of defendant’s silence immediately after his arrest was properly admitted to impeach defendant’s exculpatory story. Perhaps equally important, we hold on the facts in the particular circumstances of this case, that even if it was constitutional error to admit defendant’s postarrest silence to impeach him, there was no reasonable possibility that the error might have contributed to defendant’s conviction and thus such error, if any occurred, was harmless beyond a reasonable doubt (see Doyle v Ohio, 426 US 610, 619-620, supra; Chapman v California, 386 US 18; People v Almestica, 42 NY2d 222, 226; People v Crimmins, 36 NY2d 230, 237).
We note in passing, the defendant did make a statement in the nature of a confession. Captain Lucas, defendant’s supervising officer in the House Authority Police Department, and defendant’s friend for some 36 years, came to the 44th Precinct to talk to the defendant two hours after Miranda warnings had been given by the police. Captain Lucas asked the defendant, "What happened Eddie?”, and the defendant responded, "She said something to me and I said something to her, and I guess I lost my temper.” This statement, although suppressed by the court at a pretrial hearing as made in violation of defendant’s Miranda rights,2 nevertheless, was admissible to impeach defendant’s story at trial concerning the circumstances under which he said he was in the garage. As the United States Supreme Court stated in Harris v New York (401 US 222, 226): "The shield provided by Miranda cannot be perverted into a license to use perjury by way of a defense, free from the risk of confrontation with prior incon*370sistent utterances.” (See, also, People v McGrath, 46 NY2d 12).
The dissenting opinion concludes that defendant’s right to a fair trial was "further impaired” when he was cross-examined with regard to the facts underlying a prior arrest. We concede the marked similarity between the facts in the instant case and the Assistant District Attorney’s questions about a prior altercation with one Glenda Ollie, also known as Darlene, on September 18, 1973, and we agree that it was improper for the District Attorney to interject, as he did at one point, a question which tended to emphasize a similarity between the questioned assault on Glenda Ollie and the attack on Gladys Ramos. This case may approach the outer limits of discretionary admissibility of prior immoral acts bearing on a defendant’s credibility (People v Duffy, 36 NY2d 258, 262-263, cert den 423 US 861). Nevertheless, the questions did not constitute reversible error since defendant categorically denied the attack on Glenda Ollie. The District Attorney did not unduly dwell on these questions (People v Sorge, 301 NY 198) and never suggested, during his summation, that because defendant had committed a similar crime in 1973, he had committed the present crime (cf. People v Walker, 59 AD2d 666). We find the defendant was not denied a fair trial.
Accordingly, the judgment of the Supreme Court, Bronx County (Quinn, J.), rendered December 2, 1975, convicting defendant after a jury trial of attempted rape in the first degree and sentencing him to a term of 5 to 15 years, should be affirmed.

. We deem it immaterial that Miranda warnings had not been given to the defendant prior to the silence (i.e., failure to give his exculpatory story) used to impeach him at trial. We thus treat this case as if the defendant had been given his Miranda warnings at the time of his arrest, when he was entitled to have received those warnings.


. Defendant had declined to make a statement to the police after receiving the Miranda warnings.